   
 
  
   
 
  
   
  
   
  
  
   
 

Doc 4564 ~Filed 05/18/21 Page 1of 4

~~" Pose L
H/ 05/1967

of Oknecable Tsk EDS; lvegoten
. B.S 4A, Beak ple Et
ve Lrea ‘dud e US. Ba AE coun .
» bin Nol sone Seog TAs Jeteeg of ot gt Hh io B.5.A.
" has dita ngged there” Ref in oh
: a | een eyeR that LE kh ed Hs, fer
aon Jo a ede Ie, wh pmcansionel
r Come item Qn ex lone tod mil fron + bh
-Pwofced - hut # hed Hhe esl V4 waeldS, And Led axl
“Gard pafents Wele te bed bed.
: Simall tous, upstate D ved woth I y i
wad was Bo 10 eld, born 967 - Se His Bek
1, place In the 105 yall 3 incidenTS under undeR Se Beh
2 Super VI5: on,
ar Rest Mevdent was with ens of thes Valunteers , He wes
Slim! wifA me in 4 Sed|yde { Cole, Ae woke Z just fosk
: J did tel] but Nobod Y belleved and

    

 
   

Mode Fon ofr
. “Arathr inci dent wes af an after school hours a3semdhY —
FoR BSA t Cub Seouls mechng Het Took pace h In hethiosn.
' Bot tha Nest inden] 1 “one Bef J ‘have kept hurled

a P promise you La Jesus PD never tod a soul s
. a t)f4 anvode, Not “fe Lawfee
i (ts ane Top Noleh Ausome'l
Hs o hh of (0, dm dot 4 ke /lesde ts take wm van
ub Seoul meshing Ley Co mpelie aN $— fir whet ever. Feasonl

felt Ad, biden tt/| B Y acrived fe Cone ypsT aes in (he hts
Te PN bekaen sernl of os (he ce feat Re

tan

    
 

Case 20-10343-LSS Doc 4564 Filed 05/18/21 Page 2of4

Page 2

4, Comes upsla 7) Playt wth me ad Bs DS, Then he Tals
i nla a Sectel taku me into a Cobb? hele Which. 4 our
AM . M, told J wouldal be able le flef m th games if
aa didnt ob whot Ae wealed Me Waldnt be mi rer}

‘ Me weal cbowal oN fra L shone Ire wheT Ae © eel Thar. He

 

a for ow te Ares” “ond Le ev, spoke a betd of Zs to.
id he Aumil ole | Embee tlsed, I dat won! Nw ONa Le Kaul
1 Seppe al Ash, "0 Rit Lhe P ume + oa @ Mon 17 wet
ce fook. Lt $ Juck gulf Hot NO litle boy chLul |

hove to ekpetierve, J felt rPiore® —

7 Ths |, hp pened af $-I0 « When J June J3- “\Y dad teed b

Comin Sorts LY Taking Pils — Cinpocedts A hed a\ceody
zc heen Keke] s Schol, RefeckeS! (once ina whed Cry

 

| So dh hod al Masgene Rattro| }e de)
ay Hid Ke Sling a al to Moth eek Awe
. Ne the oc re to a Ps¥ek Cenler in DM sop

A densb ug NY MT wes G Seat i Place.

IF even mote gui HT fer tony sh ng 1p Dad | Moge. oh,

ain Mud = Se ante d Cugg Th
thin Come Jer] 7150) ci
te Q ye i! Ms wot WAT 0 Yo

be.

of wh chill wt Ay Woes & Mevek th in oF

  
 

 

 
Case 20-10343-LSS Doc 4564 Filed 05/18/21 Page 3of4

hn Yo Yeors A never ThoughT thets wht fared ae |

Any Self. UNKL Nou plo Revelattal of thy JeHleR,

TNs LHe bY Shgul) EVER hove fo endute Such evr/,

7 A believe Ho Joust th On cot um Q eAld Males TER

and thot Thee dao ONe Shol Cue foc om ~ 4 30.06 0

.. Ferg Sbvad, Lf ig He Mast Vile ols agains! monkin’ + bed.

. Fyicas Seth hel I€ 1b

. df anYoue Couses ane af Phese Hie oncs- XK Stunble

all mold be beter For Pam Te have @ Inge Mllspac hung otourd ey

Khe dtounted ai te dlepthe of the Sea’ | Ne

Wedge You ave the Chempiod ud all of the. brithy ths

os JetteR wo Lite stacity Souisl He botte/ of YS ro Sfacng dia @

ONE, A hele tol The happened, Yel dn Sy feans ip Neve
Rel ized folizel thof achoy oyl ard Suitide 3 empls uele Canecled % Thuy

AT we hocd Ty wets this Bul T cfd Reveo/ Some Things and yar Kral

did ih fee Mo, Rul mote Yon dng of Wel tribdgt weal ths *
hopped Le onother Chiff. . ‘

Thy Ted & Mde LL msl vile acts ever Commi fled A chlbien
Thin BSA fngtt JuttAl Needs he held accovalable $s} Hat
A Nevet. hoppen's To one ther ehdd, Thay Need 7 Po} and be
acco table. There o Symbol of Evil ad VFI hocfendeus oc7 S

 

As o.Childa fb felt in School lik JD ura Ne “goad ~ ashome |
Joe Sh! 46 Yeors lela embetcered £5 All my Jouilee Fetema
os ay hope ‘Tout ‘Judge men! Lo Five and Bem SToNc 4nd Swift

soct{ SFT wesfen to muck
Goh Bless Hono

Trea

SH 13> day

 
 

AVE

ews. . °
| Ustice avr &

 

 

= ‘ elber Silver ste;
% : ye

& BSA Bankruptcy I iS ein
x ‘a4 a chk Stee+

S + ook

S Wi}mingtod = DE

2 igeci-soz6ss Hr eevee bape ga sip ret tanh

 

Case 20-10343-LSS Doc 4564

 
